                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHN MARK BROWN                                                                     PLAINTIFF

v.                             Case No. 4:18-cv-00533-KGB-BD

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                                          DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

administrative law judge’s decision is reversed, and this case is remanded for further proceedings

consistent with this Court’s Order.

       It is so adjudged this 26th day of August, 2019.

                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
